DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a predetermined threshold” on both of lines 12-13, making it unclear whether or not the second recitation of the phrase refers to a new threshold. In light of the specification, each instance of the cited phrase will be considered to refer to a different threshold.

Claims 2-7 are indefinite for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP 10194557 A, hereinafter Iwamoto) in view of Mihara (US 20060177254 A1), Kojima (US 20090244169 A1) and Shibuya (US 20060186593 A1).
As to claim 1, Iwamoto teaches an image forming system comprising: 
an image forming apparatus 300 that forms an image on a sheet; and 
a post-processor 1 coupled to a downstream side of the image forming apparatus and including a punch unit 50 that forms a punch hole on the sheet conveyed from the image forming apparatus, 

a conveyance control part that controls conveyance of the sheet to be conveyed to the post-processor (the claimed conveyance control part is inherent since the image forming apparatus feeds sheets, prints on them, and delivers them to the post processor 1), and 
the punch unit of the post-processor comprises: 
a perforating part 61 that forms the punch hole on the sheet; 
a detection part 85 that performs sheet side end portion detection for detecting a side end portion in a main scanning direction orthogonal to a conveyance direction of the sheet conveyed from the image forming apparatus (¶149); 
a swinging part 63, 70 (rack and pinion – fig. 39) that moves the perforating part to an arbitrary position on the basis of a position of the side end portion of the sheet obtained by a detection result of the detection part (¶82-83 and ¶150).
Iwamoto does not teach that the detection part uses a predetermined threshold for detecting the side end portion of the sheet,
wherein the detection part performs paper dust detection for detecting a paper dust amount in a detection region using a predetermined detection threshold, and 
a hardware processor that, when a punch job is performed, controls the detection part to perform the paper dust detection using a timing different from a timing in the sheet side end portion detection, and a detection threshold different from the detection threshold in the sheet side end portion detection.
Mihara teaches the concept of an image forming apparatus comprising a detection part 5 (line sensor - ¶36) configured for detecting sheet edges (¶63), wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto such that the detection part 85 (Iwamoto), being a line sensor for edge detection like Mihara’s detection part 5, is configured for detecting dirt on itself and wherein a user is notified to clean off the detected dirt as taught by Mihara so as to minimize trouble for a user since detection errors are suppressed. 
Regarding the threshold for dust detection,
Kojima teaches an image forming system, wherein a detection part 36 performs paper dust detection for detecting a paper dust amount (¶49) in a detection region (i.e. the region in which the detection part is installed) using a predetermined detection threshold T1a (fig. 12; ¶82 and fig. 9 teach that the threshold T1a is set to be different from a threshold Tha representative of normal operation; ¶96 and fig. 12 teach that threshold T1a is used for detecting a certain level of dust build-up in order to determine that cleaning should be performed), and 
a hardware processor (which includes at least a dirt estimator 62 and cleaning controller 50 - ¶95) that, controls the detection part 36 to perform the paper dust detection using a timing (i.e. prior to printing - ¶95), and a detection threshold T1a (¶90-63 and figs. 11-13 teach that the hardware processor adaptively determines whether cleaning is necessary based on the detection threshold, the sheet type and the number 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto as modified such that the detection part is used to detect an amount of paper dust using a predetermined detection threshold and such that the apparatus has a hardware processor that controls the detection part to detect the paper dust using the threshold and a timing for detecting the dust, and wherein the hardware processor adaptively determines whether cleaning is necessary based on the threshold, the sheet type and the number of sheets printed, and wherein a display is accordingly operated to instruct a user to perform cleaning as taught by Kojima, so as to inform the user to perform cleaning at more optimal timings since the timings are adaptively based on the sheet type and number of sheets printed.
Regarding the threshold for detecting the sheet side edge,
Shibuya teaches the concept of an image forming system detecting a sheet with a sheet sensor 5 (¶34) wherein a detection threshold “th” for detecting a sheet is “set to avoid an error in detection due to dirt...or adhesion of foreign matter” (¶43 - in other words, the detection part senses dirt and foreign matter, and the detection threshold th is set to be much different compared than a signal from the dirt/foreign matter so that the dirt/foreign matter cannot be mistaken for paper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto as modified to use a predetermined threshold for detection of a sheet with the detection part, as taught by Shibuya so as to even further avoid detection errors (¶43, Shibuya).


As to claim 2, Iwamoto as modified teaches wherein the hardware processor performs the paper dust detection by the detection part 85 (Iwamoto) before a punch hole is formed in the perforating part (Kojima teaches, in ¶95, that dust detection is performed before printing happens; Iwamoto teaches that punching is performed after printing, since the post processor 1 is on the downstream side of the printer 300, meaning that dust detection is performed before a punch hole is formed).

As to claim 3, Iwamoto as modified teaches wherein operation (i.e. printing) of the image forming apparatus is stopped while the paper dust detection is being performed (¶95 of Kojima teaches that dust detection happens before printing starts, meaning that operation of the image forming apparatus is stopped during dust detection).



As to claim 5, Iwamoto as modified teaches wherein the hardware processor acquires information on a number of job sheets (as taught in ¶90-96 and figs. 11-13 of Kojima, the determination of whether a user is to be instructed to clean away dust is adaptively based on the number of job sheets and sheet type), and determines whether a screen (of display 48, see ¶59 of Kojima) for instructing the user to perform cleaning is to be displayed on the basis of the execution result of the paper dust detection and the acquired information on the number of job sheets (¶96, Kojima).

As to claim 6, Iwamoto as modified teaches wherein the hardware processor calculates an estimated paper dust amount from the execution result of the paper dust detection (as taught in ¶90-96 and figs. 11-13 of Kojima, an estimated amount of dust is calculated from the dust detection operation), and determines whether a screen (of display 48 of Kojima) for instructing the user to perform cleaning is to be displayed (the claimed display operation is taught in ¶96 of Kojima) on the basis of the calculated estimated paper dust amount and the information on the number of job sheets (see ¶90-96 and figs. 11-13 of Kojima).

As to claim 7, Iwamoto as modified teaches wherein the hardware processor changes a criterion (different “output decrease data” is used depending on the sheet type- ¶94 and figs. 11-12 in Kojima) for determining whether a screen for instructing the user to perform cleaning is to be displayed (taught in ¶96 of Kojima) on the basis of the estimated paper dust amount and the information on the number of jobs sheets (as taught in ¶90-96 and figs. 11-13 of Kojima, the hardware processor takes into account the amount of dust accumulation caused by different sheets types and estimates differently for each sheet type whether cleaning will be necessary for a given number of printed sheets).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120269563 A1 teaches cleaning dust off of a sensor at the end of each print job
US 20100315691 A1 teaches that a reading section is moved back and forth to dislodge dust, and cleaning is instructed if the dust is still detected
US 20130177330 A1 teaches detecting the level of dust on a fixing belt and increasing the fixing temperature if a level of dust is high, to prevent jams caused by the dust
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.P./           Examiner, Art Unit 2853            

/JILL E CULLER/           Primary Examiner, Art Unit 2853